Reynolds, J. (dissenting).
The majority concedes that the instant record does not contain substantial evidence to support the board’s finding in its decision of August 5, 1971 that the decedent suffered from a “ psychosis ”. However, the majority by its reversal, in effect, is directing the board to find an award for death benefits on the ground that the suicide was causally related to an “ anxiety neurosis and depression resulting from the accident ’ ’ without regard to brain derangement or psychosis. I cannot agree with this position. In Matter of Delinousha v. National Biscuit Co. (248 N. Y. 93, 96) the Court of Appeals stated: “ Death benefits are allowed if the injury results naturally and unavoidably in disease and the disease causes death. This is so if the injury causes insanity from gangrenous poisoning or otherwise, and the insanity causes suicide— in other words, if the suicide is not the result of discouragement, or melancholy, of other sane conditions, but of brain derangement. If that is the cause an award may be made. Death is then the proximate and direct result of the accident within the meaning of the statute. ’ ’ While as the majority notes we have equated “ psychosis ” with “ brain derangement ”, in no case have we, in fact, departed from the Delinousha test as proposed here. Despite some loose, irrelevant language in Matter of McIntosh v. Hauserman Co. (12 AD 2d 406, affd. 10 N Y 2d 892) the question was simply whether the medical evidence supported the presence of a brain derangement or psychosis. And in Matter of Maricle v. Glazier (283 App. Div. 402, affd. 307 N. Y. 738) solely the same issue was present. *373Neither of these cases or any other case cited hy the majority here or the dissenters in Matter of Avery v. Middletown (40 A D 2d 568 [decided herewith]) would indicate a departure from the requirement of a finding of a mental derangement or psychosis to permit an award for a suicide. Moreover, I find no basis in law or common sense to change this well-established rule. Such a loose construction of the statutes and the cases as advanced by the court in this case could lead to the finding of a compensable suicide in every case.
Accordingly, I vote to reverse and dismiss the claim.
Greenblott and Simons, JJ., concur with Kane, J.; Herlihy, P. J., concurs in a separate opinion in which Greenblott and Simons, JJ., concur; Reynolds, J., dissents and votes to dismiss the claim in an opinion.
Decision reversed, and matter remitted to the Workmen’s Compensation Board for further proceedings not inconsistent herewith, without costs.